I see no room here for the application of the doctrine of the last clear chance. According to the testimony of plaintiff herself, she walked from the middle of Camp street practically to the sidewalk without noticing that an automobile was coming. She states that as she reached a point near the middle of the street she saw two taxicabs approaching, one behind the other, and that she waited for them to pass, and that, after they passed. she continued across the street without seeing the automobile driven by defendant, Noel. It is true that she gives, as the reason for not seeing Noel in his car, that "he was not there." No citation of authorities is needed to establish the proposition that failure to see what is manifestly in existence is tantamount to failure to look. The inescapable conclusion is that Miss Haywood did not look as she proceeded across Camp street. If she did not look, and if she continued to walk into a path of danger, then every step that she took was a continuing act of negligence, and prevented the application of the doctrine of the last clear chance. See Harrison v. La. Western R. R. Co., 132 La. 761,61 So. 782; Castile v. O'Keefe, 138 La. 479, *Page 487 70 So. 481; Marier v. I. C. R. R. Co. (C.C.A.) 229 F. 139.
Camp street at that point is quite a wide street, as the evidence shows. After the taxicabs had passed plaintiff, she was in a position of safety in the middle of the street. A mere glance up the street would have disclosed to her the presence of the on-coming car driven by Noel and near the other side of the street. She could have stopped and avoided the accident. Therefore, conceding that everything my associates find as to the negligence of Noel is correct, nevertheless the proximate cause of the accident was the negligence of plaintiff herself in continuing to walk across the street without even a glance into the one direction from which traffic might approach.
I respectfully dissent.